       Case 3:20-cv-00201-RNC Document 161 Filed 11/04/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca                Case No.: 3:20-CV-00201-RNC
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother; ASHLEY          MOTION TO WITHDRAW
NICOLETTI, a minor, by Jennifer Nicoletti,      APPEARANCE OF ATTORNEYS
her mother,

                          Plaintiffs,           Dated: November 4th, 2020
v.

CONNECTICUT ASSOCIATION OF
SCHOOLS, INC. d/b/a CONNECTICUT
INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC
SCHOOLS BOARD OF EDUCATION;
CROMWELL PUBLIC SCHOOLS BOARD
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD OF
EDUCATION,

                          Defendants.


         MOTION TO WITHDRAW APPEARANCE OF ATTORNEYS
      Pursuant to Local Rule 7(e), Plaintiffs Selina Soule, Chelsea Mitchell, Alanna

Smith, and Ashley Nicoletti move to withdraw the appearances of attorneys Jeff

Shafer and Parker Douglas, as they have terminated their employment with

Alliance Defending Freedom. Plaintiffs will continue to be represented by Howard

M. Wood, James H. Howard, and Alliance Defending Freedom attorneys Roger G.

Brooks, Christiana M. Holcomb, and Kristen K. Waggoner.



                                         1
       Case 3:20-cv-00201-RNC Document 161 Filed 11/04/20 Page 2 of 3




Respectfully submitted this 4th day of November, 2020.


                                     By: /s/ Roger G. Brooks

                                     Roger G. Brooks
                                     CT Fed. Bar No. PHV10498
                                     Alliance Defending Freedom
                                     15100 N. 90th Street
                                     Scottsdale, Arizona 85260
                                     Telephone: (480) 444-0020
                                     Fax: (480) 444-0028
                                     Email: rbrooks@ADFlegal.org

                                     Kristen K. Waggoner
                                     CT Fed. Bar No. PHV10500
                                     Christiana M. Holcomb
                                     CT Fed. Bar No. PHV10493
                                     Alliance Defending Freedom
                                     440 First St. NW, Suite 600
                                     Washington, D.C. 20001
                                     Telephone: (202) 393-8690
                                     Fax: (202) 347-3622
                                     Email: kwaggoner@ADFlegal.org
                                     Email: cholcomb@ADFlegal.org

                                     Howard M. Wood III
                                     CT Bar No. 68780, CT Fed. Bar No. 08758
                                     James H. Howard
                                     CT Bar No 309198, CT Fed. Bar No 07418
                                     Fiorentino, Howard & Petrone, P.C.
                                     773 Main Street
                                     Manchester, CT 06040
                                     Telephone: (860) 643-1136
                                     Fax: (860) 643-5773
                                     Email: howard.wood@pfwlaw.com
                                     Email: james.howard@pfwlaw.com

                                     Attorneys for Plaintiffs




                                        2
       Case 3:20-cv-00201-RNC Document 161 Filed 11/04/20 Page 3 of 3




                                Certificate of Service

      I hereby certify that on November 4th, 2020, a copy of the foregoing Motion to

Withdraw Appearance of Attorneys was filed electronically with the Clerk of Court.

Service on all parties will be accomplished by operation of the court’s electronic

filing system.



                                                     /s/ Roger G. Brooks
                                                     Attorney for Plaintiffs




                                           3
